DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welkowsky et al. (US 5,160,560; herein “Welkowsky”) in view of Ono et al. (Pattern Transfer of Self Oriented Structure with Diamond Mold, 2003; herein “Ono”) and Tanabe et al. (US 6,051,063; herein “Tanabe”).
Regarding claim 1, Welkowsky discloses In Figs. 1-2 a method of bonding a wafer to a carrier substrate, the method comprising:
placing a wafer (12, see col. 5 line 32) on a carrier substrate (16, see col. 5 line 37);
applying a voltage (see col. 6 line 63 through col. 7 line 9) to the carrier substrate (via conductor 24) which induces an electrostatic force which bonds the wafer to the carrier substrate (see col. 5 lines 25-26); and
removing the voltage applied (see col. 7 lines 8-9) to the carrier substrate leaving the wafer bonded to the carrier substrate via residual electrostatic force.
Welkowsky does not explicitly disclose a method of bonding a diamond wafer to a carrier substrate, the method comprising:
the diamond wafer having a diameter of at least 50 mm and a thickness in a range of 50 μm to 200 μm.
In the same field of endeavor, Ono teaches in Fig. 1 and related text a method of electrostatically bonding a diamond to a carrier substrate (see section 2.2), the method comprising:
leaving the diamond wafer (“diamond,” see Fig. 1 and pg. 3867, col. 2, para. 3) bonded to the carrier substrate (“silicon,” see Fig. 1) via residual electrostatic force (anodic bonding, see Fig. 1 and pg. 3867, col. 2, para. 3).

the diamond wafer having a diameter of at least 50 mm (1-5 in., 25.4-127mm, which overlaps the claimed range, see diameters in Table 1; note that the diamond film is grown to the same diameter as the substrate, as shown in Fig. 4) and a thickness in a range of 50 μm to 200 μm (5-100 μm, which overlaps the claimed range, see film thickness in Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Welkowsky by having the method as a method of bonding a diamond wafer to a carrier substrate, as taught by Ono, and the diamond wafer having diameter of at least 50 mm and a thickness in a range of 50 μm to 200 μm, as taught by Tanabe, in order to employ a wafer with a low thermal expansion coefficient and a high hardness (see Ono pg. 3867 col. 1 para. 3) and in order to use diamond wafers of practical scale for semiconductor devices (see Tanabe col. 1 lines 22-31).
Additionally, note that the ranges disclosed by Tanabe overlap the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill before the effective filing date of the claimed invention would have recognized the diameter and thickness of the wafer to be result effective variables affecting the processing which can be done on the wafer.  Thus, it would have been obvious to modify the method of Welkowsky to have the diameter and thickness within the claimed ranges in order to allow for practical semiconductor device manufacture (see Tanabe col. 1 lines 22-31), and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 2, the combined method shows the diamond wafer (Ono: “diamond,” see Fig. 1) is selected from the group consisting of:
a plain free-standing diamond wafer; 
a coated diamond wafer (coated with Al, see Fig. 1 and pg. (coated with Al, see Fig. 1 and pg. 867 col. 2 para. 3); and 
a semiconductor-on-diamond wafer.
Regarding claim 3, the combined device shows 
polycrystalline CVD diamond material; 
polycrystalline HPHT diamond material; 
single crystal CVD diamond material; 
single crystal HPHT diamond material; and 
natural single crystal diamond material (Ono: crystalline CVD, see section 2.1, thus either polycrystalline or single crystal).
Regarding claims 4 and 5, the combined device shows 
wherein an electrically conductive layer (Al, see Fig. 1 and pg. 3868 col. 1 para. 3) is provided on a side of the diamond wafer which is bonded to the carrier substrate;

a metal layer (Al);
a graphite layer; or
a hydrogen terminated diamond surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Welkowsky by having a metal layer provided on a side of the diamond wafer which is bonded to the carrier substrate, as taught by Ono, in order to improve adhesion by employing an aluminum as an intermediate adhesive layer (see Ono pg. 3868 para. 3) 
Regarding claim 8, the combined method shows wherein the diamond wafer (Tanabe: “diamond film”) has a diameter of at least 75 mm (1-5 in., 25.4-127mm, which overlaps the claimed range, see diameters in Table 1; note that the diamond film is grown to the same diameter as the substrate, as shown in Fig. 4).
Regarding claim 9, the combined method shows wherein the diamond wafer has a thickness variation of no more than 40 µm (max roughness 0.5-30μm, see Table 5).
Regarding claim 10, the combined method shows that the diamond wafer (Welkowsky: 26) is bowed prior to electrostatic bonding (see Fig. 2a and related text) and the electrostatic bonding pulls the diamond wafer flat (see Fig. 2b), the bowing of the diamond wafer prior to electrostatic bonding being in a range 50 µm to 300 µm (Tanabe: distortion height 2-150 μm, see col. 7 lines56-57).
Additionally, note that the range disclosed by Tanabe overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill before the effective filing date of the claimed invention would have recognized bowing of the wafer to be a result effective variable affecting the processing which can be done on the wafer.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 18, Welkowsky discloses In Figs. 1-2 a method of bonding a wafer to a carrier substrate, the method comprising:
preparing a first side of a wafer (12, see col. 5 line 32), the first side opposite a second side, placing the first side on a carrier substrate (16, see col. 5 line 37);
applying a voltage (see col. 6 line 63 through col. 7 line 9) to the carrier substrate which induces an electrostatic force which bonds the first side of the diamond wafer to the carrier substrate (see col. 5 lines 25-26); and
removing the voltage applied (see col. 7 lines 8-9) to the carrier substrate leaving the diamond wafer bonded to the carrier substrate via residual electrostatic force.
Welkowsky does not explicitly disclose 
diamond wafer to have a surface roughness (Ra) of no more than 7 μm.
In the same field of endeavor, Ono teaches in Fig. 1 and related text a method of electrostatically bonding a diamond to a carrier substrate (see section 2.2), the method comprising:
leaving the diamond wafer (“diamond,” see Fig. 1 and pg. 3867, col. 2, para. 3) bonded to the carrier substrate (“silicon,” see Fig. 1) via residual electrostatic force (anodic bonding, see Fig. 1 and pg. 3867, col. 2, para. 3).
In the same field of endeavor, Tanabe teaches in Figs. 3-5 and related text a diamond wafer (“diamond film,” see col. 8 line 39) wherein
preparing a first side of a diamond wafer to have a surface roughness (Ra) of no more than 7 μm (roughness after polishing 0.15-12nm, which overlaps the claimed range, see Table 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Welkowsky by having the method as a method of bonding a diamond wafer to a carrier substrate, as taught by Ono, and preparing a first side of a diamond wafer to have a surface roughness (Ra) of no more than 7 μm, as taught by Tanabe, in order to employ a wafer with a low thermal expansion coefficient and a high hardness (see Ono pg. 3867 col. 1 para. 3), in order to use diamond wafers of practical scale for semiconductor devices (see Tanabe col. 1 lines 22-31), and suitable for applications to electronic devices (see col. 2 line 59-61).
Additionally, note that the ranges disclosed by Tanabe overlap the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill before the effective filing date of the claimed invention would have recognized the roughness of the wafer to be result effective variables affecting the processing which can be done on In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 19, the combined device shows wherein preparing the first side includes at least 30% of the first side is polished (Tanabe: 100%, see Table 5).
Regarding claim 20, the combined device shows wherein the diamond wafer has a thickness of no more than 130 μm (Tanabe: 5-100 μm, which overlaps the claimed range, see film thickness in Table 1).
Additionally, note that the range disclosed by Tanabe overlap the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill before the effective filing date of the claimed invention would have recognized the thickness of the wafer to be a result effective variable affecting the processing which can be done on the wafer.  Thus, it would have been obvious to modify the method of Welkowsky to have the thickness In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but are not persuasive. 
Applicant argues (page 2-4) that the combination of references fails to teach or suggest “applying a voltage to the carrier substrate which induces an electrostatic force which bonds the diamond wafer to the carrier substrate; and removing the voltage applied to the carrier substrate leaving the diamond wafer bonded to the carrier substrate via residual electrostatic force,” because the bonding taught by the combination of references is a combination of electrostatic and chemical bonding. Specifically, applicant argues that “it is evident that the type of bonding that would result from modifying Welkowsky based on the bonding method of Ono would be a combination of electrostatic and chemical bonding,” whereas “[c]laim 1 does not require elevated temperatures to provide chemical bonds between the surfaces,” and “upon removal of the applied voltage in claim 1, the diamond wafer is left bonded to the carrier substrate via residual electrostatic force only.”

only electrostatic, the bonding of the claim being performed without elevated temperature) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, the combination of prior art teaches the claimed invention because the claim does not preclude additional method steps (e.g. application of heat) or additional types of bonding (e.g. chemical bonding).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/17/2021